18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 1 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 2 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 3 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 4 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 5 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 6 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 7 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 8 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                      Pg 9 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 10 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 11 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 12 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 13 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 14 of 15
18-10009-mg   Doc 205   Filed 09/24/19 Entered 09/24/19 13:01:39   Main Document
                                     Pg 15 of 15
